Exhibit 10.01

 

THIRD AMENDMENT

 

 

THIS THIRD AMENDMENT (“Amendment”), dated as of May 16, 2003 (the “Amendment
Date”), is made between (i) INTRADO, INC., INTRADO COMMUNICATIONS INC. and
INTRADO COMMUNICATIONS OF VIRGINIA, INC. (individually and collectively,
“Borrower”); and (ii) GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation (“Lender”);

 

WITNESSETH:

 

WHEREAS, pursuant to a certain Loan and Security Agreement, dated as of July 31,
2001, made between Borrower and Lender (hereinafter, as amended to date, called
the “Loan Agreement”), Lender agreed to extend credit to Borrower in accordance
with, and subject to, the terms and conditions therein contained; and

 

WHEREAS, Borrower has requested that Lender make an additional term loan in the
amount of Ten Million Dollars ($10,000,000) to Borrower under the Loan
Agreement, the proceeds of which will be used, to the extent of Six Million
Dollars ($6,000,000), to repay outstanding “Revolving Credit Advances” (as that
term is defined in the Loan Agreement) and, to the extent of the balance, for
working capital and other general corporate purposes; and

 

WHEREAS, subject to the terms and conditions hereof, Lender is willing to make
such accommodations to Borrower;

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and conditions herein contained, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby mutually acknowledged, Borrower
and Lender agree to amend the Loan Agreement as follows:

 

1.                                       Incorporation of Definitions. 
Capitalized terms used hereinbelow, but not expressly redefined hereinbelow,
shall have the meanings given to such terms in the Loan Agreement, as amended
hereby.

 

2.                                       Amendment to Section 1.1 of the Loan
Agreement.  Section 1.1 of the Loan Agreement is hereby amended by adding
therein immediately after subsection (f) thereof (which was added pursuant to
the Second Amendment) the following new subsection (g):

 

(g)                                 Second Term Loan.  Effective upon
satisfaction of the conditions precedent specified in Section 8 of the Third
Amendment and the conditions to Loans specified in Sections 2.2(a), (b) and (c),
Lender shall make a term loan to Borrower in the principal amount of Ten Million
Dollars ($10,000,000) (“Second Term Loan”).  Six Million Dollars ($6,000,000) of
the proceeds of the Second Term Loan will be used by Borrower to repay
outstanding Revolving Credit

 

--------------------------------------------------------------------------------


 

Advances, and the remaining Four Million Dollars ($4,000,000) will be used by
Borrower for working capital and other general corporate purposes.  The Second
Term Loan shall be evidenced by, and be repayable in accordance with the terms
of, a certain Second Term Note, dated as of even date herewith, in the principal
amount of Ten Million Dollars ($10,000,000) (“Second Term Note”), made by
Borrower in favor of Lender.  The principal amount of the Second Term Note shall
be repaid in consecutive quarterly principal installments in the amount of Eight
Hundred Thirty-Three Thousand Three Hundred Thirty-Three Dollars ($833,333)
each, due and payable on the first day of each calendar quarter, commencing on
July 1, 2003 and continuing on the first day of each calendar quarter
thereafter, i.e., on each October 1, January 1, April 1 and July 1, through
April 1, 2006 on which date the outstanding principal balance of the Second Term
Note shall be due and payable in full.  Interest on the Second Term Loan shall
be payable at the rate and in the manner provided in Section 1.5.

 

3.                                       Amendments to Section 1.2 of the Loan
Agreement.

 

(a)                                  Section 1.2 of the Loan Agreement is hereby
amended by deleting in its entirety the last sentence of subsection (c) thereof
and substituting in lieu thereof the following sentence:

 

If Borrower exercises its right of termination and prepayment, Borrower shall
pay to Lender any applicable LIBOR funding breakage costs in accordance with
Section 1.5(f).

 

(b)                                 Section 1.2 of the Loan Agreement is hereby
further amended by adding immediately after subsection (c) thereof, the
following new subsection (d) :

 

(d)                                 In addition to its right to prepay the
Obligations in full pursuant to the preceding subsection (c), Borrower shall
have the right, at any time upon ten (10) days prior written notice given by
Borrower’s Agent to Lender, to prepay in whole or in part either or both of the
Term Loan and the Second Term Loan; provided, that (i) any partial prepayments
of the Term Loan or the Second Term Loan shall be applied to the outstanding
principal installments thereof in the inverse order of their respective maturity
dates and (ii) in the case of any prepayment in whole or in part of the Second
Term Loan, Borrower shall pay to Lender any applicable LIBOR funding breakage
costs in accordance with Section 1.5(f).

 

4.                                       Amendments to Section 1.5 of the Loan
Agreement.

 

(a)                                  Section 1.5 of the Loan Agreement (as
previously amended pursuant to the Second Amendment) is hereby further amended
by deleting subsection (a) thereof in its entirety and substituting in lieu
thereof the following revised subsection (a):

 

2

--------------------------------------------------------------------------------


 

(a)                                  Borrower shall pay interest to Lender on
the aggregate outstanding Revolving Credit Advances at a floating rate equal to
the Index Rate plus one and one-half percent (1.5%) per annum (the “Revolving
Credit Rate”).  Borrower shall pay interest to Lender on the outstanding
principal amount of the Term Loan at a floating rate equal to the Index Rate
plus one and one-half percent (1.5%) per annum (the “Term Loan Rate”).  Borrower
shall pay interest to Lender on the outstanding principal amount of the Second
Term Loan at a floating rate equal to the Index Rate plus one and one-half
percent (1.5%) per annum or, at the election of Borrower’s Agent pursuant to
Section 1.5(e) below, at a fixed rate for the applicable LIBOR Period equal to
the applicable LIBOR Rate plus three and three-fourths percent (3.75%) per annum
(each of such rates, as applicable, the “Second Term Loan Rate”).  All
computations of interest, and all calculations of the Letter of Credit Fee,
shall be made by Lender on the basis of a three hundred and sixty (360) day
year, in each case for the actual number of days occurring in the period for
which such interest or fee is payable.  Each determination by Lender of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.  In no event will Lender charge interest at a rate that exceeds
the highest rate of interest permissible under any law that a court of competent
jurisdiction shall, in a final determination, deem applicable.

 

(b)                                 Section 1.5 of the Loan Agreement (as
previously amended pursuant to the Second Amendment)is hereby further amended by
adding the following sentence at the end of subsection (b) thereof:

 

Interest shall be payable on the Second Term Loan (i) as to any portion of the
Second Term Loan which is an Index Rate Loan, (A) in arrears for the preceding
calendar month on the first day of each calendar month, (B) on the maturity date
of the Second Term Loan, and (C) if any interest accrues or remains payable
after the maturity date of the Second Term Loan, upon demand by Lender and (ii)
as to any portion of the Second Term Loan which is a LIBOR Loan, (A) in arrears
for the applicable LIBOR Period, on the last day of the applicable LIBOR Period,
(B) on the maturity date of the Second Term Loan and (C) if any interest accrues
or remains payable after the maturity date of the Second Term Loan, upon demand
by Lender.

 

(c)                                  Section 1.5 of the Loan Agreement (as
previously amended pursuant to the Second Amendment) is hereby further amended
by deleting subsection (c) thereof in its entirety and substituting in lieu
thereof the following revised subsection (c).

 

(c)                                  Effective upon the occurrence of any Event
of Default and for so long as any Event of Default shall be continuing, the
Revolving Credit Rate, the Letter of Credit Fee, the Term Loan Rate and the
applicable Second Term Loan Rate shall automatically be increased by two
percentage points (2%) per annum (such increased rate, the “Default Rate”), and
all outstanding Obligations, including unpaid interest and Letter of Credit
Fees, shall continue to accrue interest from the date of such Event of Default
at the Default Rate applicable to such Obligations.

 

3

--------------------------------------------------------------------------------


 

(d)                                 Section 1.5 of the Loan Agreement (as
previously amended pursuant to the Second Amendment) is hereby further amended
by inserting after the words “Business Day” the second time they appear in
subsection (d) thereof the following parenthetical:

 

“(except as set forth in the definition of LIBOR Period)”

 

(e)                                  Section 1.5 of the Loan Agreement (as
previously amended pursuant to the Second Amendment) is hereby further amended
by adding immediately after subsection (d) thereof the following new subsections
(e), (f) and (g):

 

(e)                                  Subject to the conditions precedent set
forth in clauses (a), (b) and (c) of Section 2.2, Borrower’s Agent shall have
the option to (i) request that all or any portion of the Second Term Loan be
made as a LIBOR Loan, (ii) convert at any time all or any part of outstanding
Second Term Loan from Index Rate Loans to LIBOR Loans, (iii) convert any LIBOR
Loan to an Index Rate Loan, subject to payment of LIBOR breakage costs in
accordance with subsection 1.5(f) if such conversion is made prior to the
expiration of the LIBOR Period applicable thereto, or (iv) continue all or any
portion of the Second Term Loan as a LIBOR Loan upon the expiration of the
applicable LIBOR Period, and the succeeding LIBOR Period of that continued Loan
shall commence on the first day after the last day of the LIBOR Period of the
Loan to be continued.  Any Loan or group of Loans under the Second Term Loan
having the same proposed LIBOR Period to be made or continued as, or converted
into, a LIBOR Loan must be in a minimum amount of $1,000,000 and integral
multiples of $500,000 in excess of such amount.  Any such election must be made
by 12:00 noon (New York time) on the 3rd Business Day prior to (1) the date of
the funding of the Second Term Loan, to the extent that any portion thereof is
to bear interest at the LIBOR Rate, (2) the end of each LIBOR Period with
respect to any LIBOR Loans to be continued as such, or (3) the date on which
Borrower’s Agent wishes to convert any Index Rate Loan to a LIBOR Loan for a
LIBOR Period designated by Borrower’s Agent in such election.  If no election is
received with respect to a LIBOR Loan by 12:00 noon (New York time) on the 3rd
Business Day prior to the end of the LIBOR Period with respect thereto (or if a
Default has occurred and is continuing or if the additional conditions precedent
set forth in clauses (a), (b) and (c) of Section 2.2 shall not have been
satisfied), that LIBOR Loan shall be converted to an Index Rate Loan at the end
of its LIBOR Period.  Borrower’s Agent must make such election by notice to
Lender in writing, by telecopy or overnight courier.  In the case of any
conversion or continuation, such election must be made pursuant to a notice of
conversion/continuation in form and substance satisfactory to Lender.

 

(f)                                    To induce Lender to provide the LIBOR
Rate option with respect to the Second Term Loan on the terms provided herein,
if (i) any LIBOR Loans are repaid in whole or in part prior to the last day of
any applicable LIBOR Period (whether that repayment is made pursuant to any
provision of this Agreement or any other Loan Document or occurs as a result of
acceleration, by operation of

 

4

--------------------------------------------------------------------------------


 

law or otherwise); (ii) Borrower shall default in payment when due of the
principal amount of or interest on any LIBOR Loan; (iii) Borrower shall refuse
to accept any borrowing of or shall request a termination of, any borrowing of,
conversion into or continuation of, LIBOR Loans after Borrower’s Agent has given
notice requesting the same in accordance herewith; or (iv) Borrower shall fail
to make any prepayment of a LIBOR Loan after Borrower’s Agent has given a notice
thereof in accordance herewith, then Borrower shall indemnify and hold harmless
Lender from and against all losses, costs and expenses resulting from or arising
from any of the foregoing.  Such indemnification shall include any loss
(including loss of margin) or expense arising from the reemployment of funds
obtained by it or from fees payable to terminate deposits from which such funds
were obtained.  For the purpose of calculating amounts payable to Lender under
this subsection, Lender shall be deemed to have actually funded the relevant
LIBOR Loan through the purchase of a deposit bearing interest at the LIBOR Rate
in an amount equal to the amount of that LIBOR Loan and having a maturity
comparable to the relevant LIBOR Period; provided that Lender may fund each of
its LIBOR Loans in any manner it sees fit, and the foregoing assumption shall be
utilized only for the calculation of amounts payable under this subsection. 
This covenant shall survive the termination of this Agreement and the payment of
the Notes and all other amounts payable hereunder.  As promptly as practicable
under the circumstances, Lender shall provide Borrower’s Agent with its written
calculation of all amounts payable pursuant to this Section 1.5(f), and such
calculation shall be binding on the parties hereto unless Borrower’s Agent shall
object in writing within ten (10) Business Days of receipt thereof, specifying
the basis for such objection in detail.

 

(g)                                 Notwithstanding anything to the contrary
contained herein, if the introduction of or any change in any law or regulation
(or any change in the interpretation thereof) shall make it unlawful, or any
central bank or other governmental authority shall assert that it is unlawful,
for Lender to agree to make or to make or to continue to fund or maintain any
LIBOR Loan, then, unless Lender is able to make or to continue to fund or to
maintain such LIBOR Loan at another branch or office of Lender without, in
Lender’s opinion, adversely affecting it or its Loans or the income obtained
therefrom, on notice thereof and demand therefor by Lender to Borrower’s Agent,
(i) the obligation of Lender to agree to make or to make or to continue to fund
or maintain LIBOR Loans shall terminate and (ii) Borrower shall forthwith prepay
in full all outstanding LIBOR Loans owing by Borrower to Lender, together with
interest accrued thereon, unless Borrower’s Agent, within five (5) Business Days
after the delivery of such notice and demand, converts all LIBOR Loans into
Index Rate Loans.

 

5.                                       Amendments to Section 2.2 of the Loan
Agreement.

 

(a)                                  Section 2.2 of the Loan Agreement is hereby
amended by inserting after the parenthetical in the introduction thereof (which
reads “(including the initial

 

5

--------------------------------------------------------------------------------


 

Loans)”) the words “or to convert or continue all or any portion of the Second
Term Loan as a LIBOR Loan”.

 

(b)                                 Section 2.2 of the Loan Agreement is hereby
further amended by inserting after the word “Loan” in the first line thereof the
words “or the conversion or continuation of all or any portion of the Second
Term Loan into, or as, a LIBOR Loan, as the case may be”.

 

6.                                       Amendments to Defined Terms.  The
definitions set forth on Schedule A to the Loan Agreement are hereby amended in
the following respects:

 

(a)                                  The following definitions are hereby added
to Schedule A:

 

“Index Rate Loan” means the Second Term Loan or portion thereof bearing interest
by reference to the Index Rate.

 

“LIBOR Business Day” means a Business Day on which banks in the city of London
are generally open for interbank or foreign exchange transactions.

 

“LIBOR Loan” means the Second Term Loan or any portion thereof bearing interest
by reference to the LIBOR Rate.

 

“LIBOR Period” means, with respect to any LIBOR Loan, each period commencing on
a LIBOR Business Day selected by Borrower’s Agent pursuant to the Agreement and
ending one, two or three months thereafter, as selected by Borrower’s Agent’s
irrevocable notice to Lender as set forth in Section 1.5(e); provided, that the
foregoing provision relating to LIBOR Periods is subject to the following:


 


(A)                                  IF ANY LIBOR PERIOD WOULD OTHERWISE END ON
A DAY THAT IS NOT A LIBOR BUSINESS DAY, SUCH LIBOR PERIOD SHALL BE EXTENDED TO
THE NEXT SUCCEEDING LIBOR BUSINESS DAY UNLESS THE RESULT OF SUCH EXTENSION WOULD
BE TO CARRY SUCH LIBOR PERIOD INTO ANOTHER CALENDAR MONTH IN WHICH EVENT SUCH
LIBOR PERIOD SHALL END ON THE IMMEDIATELY PRECEDING LIBOR BUSINESS DAY;


 


(B)                                 ANY LIBOR PERIOD THAT WOULD OTHERWISE EXTEND
BEYOND THE MATURITY DATE OF THE SECOND TERM LOAN SHALL END TWO (2) LIBOR
BUSINESS DAYS PRIOR TO SUCH DATE;


 


(C)                                  ANY LIBOR PERIOD THAT BEGINS ON THE LAST
LIBOR BUSINESS DAY OF A CALENDAR MONTH (OR ON A DAY FOR WHICH THERE IS NO
NUMERICALLY CORRESPONDING DAY IN THE CALENDAR MONTH AT THE END OF SUCH LIBOR
PERIOD) SHALL END ON THE LAST LIBOR BUSINESS DAY OF A CALENDAR MONTH;


 


(D)                                 BORROWER’S AGENT SHALL SELECT LIBOR PERIODS
SO AS NOT TO REQUIRE A PAYMENT OR PREPAYMENT OF ANY LIBOR LOAN DURING A LIBOR
PERIOD FOR SUCH LOAN; AND

 

6

--------------------------------------------------------------------------------


 


(E)                                  BORROWER’S AGENT SHALL SELECT LIBOR PERIODS
SO THAT THERE SHALL BE NO MORE THAN FIVE (5) SEPARATE LIBOR LOANS IN EXISTENCE
AT ANY ONE TIME.

 

“LIBOR Rate” means, for each LIBOR Period, a rate of interest determined by
Lender equal to:


 


(A)                                  THE OFFERED RATE FOR DEPOSITS IN UNITED
STATES DOLLARS FOR THE APPLICABLE LIBOR PERIOD THAT APPEARS ON TELERATE PAGE
3750 AS OF 11:00 A.M. (LONDON TIME) ON THE SECOND FULL LIBOR BUSINESS DAY NEXT
PRECEDING THE FIRST DAY OF SUCH LIBOR PERIOD (UNLESS SUCH DATE IS NOT A BUSINESS
DAY, IN WHICH EVENT THE NEXT SUCCEEDING BUSINESS DAY WILL BE USED); DIVIDED BY

 

(b)                                 a number equal to 1.0 minus the aggregate
(but without duplication) of the rates (expressed as a decimal fraction) of
reserve requirements in effect on the day that is two (2) LIBOR Business Days
prior to the beginning of such LIBOR Period (including basic, supplemental,
marginal and emergency reserves under any regulations of the Federal Reserve
Board or other Governmental Authority having jurisdiction with respect thereto,
as now and from time to time in effect) for Eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Federal Reserve
Board that are required to be maintained by a member bank of the Federal Reserve
System.

 

If such interest rates shall cease to be available from Telerate News Service,
the LIBOR Rate shall be determined from such financial reporting service or
other information as shall be mutually acceptable to Lender and Borrower’s
Agent.

 

“Third Amendment” shall mean the Third Amendment to Loan and Security Agreement,
dated as of May 15, 2003, between Borrower and Lender.

 

“Second Term Loan” shall have the meaning assigned to it in Section 1.1(g).

 

“Second Term Loan Rate” shall have the meaning assigned to it in Section 1.5(a).

 

“Second Term Note” shall have the meaning assigned to it in Section 1.1(g).

 

(b)                                 The definition of “Loans” set forth on
Schedule A is hereby deleted in its entirety and the following revised
definition of “Loans” is hereby substituted in lieu thereof:

 

“Loans” shall mean, collectively, (a) the Revolving Credit Loan including the
Letter of Credit Obligations, (b) the Term Loan and (c) the Second Term Loan,
or, as the context shall require, any Index Rate Loan or LIBOR Loan made
thereunder.  “Loan” shall mean any of such loans, as the context shall require.

 

(c)                                  The definition of “Business Day” set forth
on Schedule A is hereby amended by adding at the end of such definition (before
the period) the following phrase:

 

7

--------------------------------------------------------------------------------


 

“and in reference to LIBOR Loans shall mean any such day that is also a LIBOR
Business Day”

 

(d)                                 The definition of “Notes” set forth on
Schedule A is hereby deleted in its entirety and the following revised
definition of “Notes” is hereby substituted in lieu thereof:

 

“Notes” shall mean, collectively, the Revolving Credit Note, the Term Note and
the Second Term Note.  “Note” shall mean any of such notes, as the context shall
require.

 

7.                                       Amendments to Financial Covenants. 
First Amended Schedule G to the Loan Agreement (Financial Covenants) (which
replaced Schedule G to the Loan Agreement pursuant to the First Amendment to the
Loan Agreement dated as of July 1, 2002) shall be deleted in its entirety, and
the Second Amended Schedule G annexed hereto shall be substituted in its place.

 

8.                                       Conditions Precedent.  The amendments
set forth herein shall not become effective unless and until (a) Borrower shall
have executed and delivered to Lender a Second Term Note in the form of Exhibit
A to this Amendment, (b) Borrower shall have delivered to Lender resolutions of
its board of directors, certified by the Secretary or an assistant Secretary of
Borrower to be true, correct and complete authorizing Borrower’s execution and
delivery of, and performance under, this Amendment and (c) Borrower shall have
paid to Lender a closing fee in the amount of One Hundred Thousand Dollars
($100,000), which fee shall be fully-earned upon Lender’s funding of the Second
Term Loan.

 

9.                                       Effect of Amendment.  This Amendment
shall become effective as of the date of satisfaction of the conditions
precedent set forth in Section 8 hereof.  Except as set forth expressly herein,
all terms of the Loan Agreement, as amended hereby, and the Loan Documents,
shall be and remain in full force and effect and shall constitute the legal,
valid, binding and enforceable obligations of Borrower to Lender.  To the extent
any terms and conditions in any of the Loan Documents shall contradict or be in
conflict with any terms or conditions of the Loan Agreement, after giving effect
to this Amendment, such terms and conditions are hereby deemed modified and
amended accordingly to reflect the terms and conditions of the Loan Agreement as
modified and amended hereby.  In any event, this Amendment and the documents
executed in connection therewith shall not, individually or collectively,
constitute in any way a novation.

 

10.                                 Inducement Representations.  To induce
Lender to enter into this Amendment, Borrower hereby (a) restates and renews
each and every representation and warranty heretofore made by it under, or in
connection with the execution and delivery of, the Loan Agreement; (b) restates,
ratifies and reaffirms each and every term and condition set forth in the Loan
Agreement, as amended hereby, and in the Loan Documents, effective as of the
date hereof; (c) certifies that, as of the date hereof, after giving effect
hereto, no Event of Default or Default exists; (d) acknowledges and agrees that,
as of the date hereof, there exists no right of offset, defense, counterclaim or
objection in its favor as against Lender with respect to the payment or
performance of its Obligations; (e) acknowledges and agrees that Lender’s Lien
in the Collateral continues in full force and effect as security for all of the
Obligations, including, without limitation, all of the Obligations of Borrower
under and in respect of the Revolving Credit

 

8

--------------------------------------------------------------------------------


 

Loans, the Term Loan and the Second Term Loan and (f) releases Lender from any
and all liability for any action taken (or omitted to be taken) by Lender in
connection with the Loan Agreement or pursuant thereto through the date of this
Amendment.

 

11.                                 Governing Law.  This Amendment shall be
governed by, and construed in accordance with, the laws of the State of New
York, without regard to the principles thereof regarding conflicts of laws.

 

12.                                 Costs and Expenses.  Borrower agrees to pay
upon request all costs and expenses of Lender in connection with the
preparation, execution, delivery and enforcement of this Amendment and all other
Loan Documents executed in connection herewith, the closing hereof, and any
other transactions contemplated hereby, including the reasonable fees and
out-of-pocket expenses of Lender’s legal counsel.

 

13.                                 Entire Agreement.  This Amendment
constitutes the entire agreement between Borrower and Lender relative to the
subject matter hereof, and supersedes and replaces any understanding or
agreement, oral or written, in conflict therewith.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower and Lender have set their hands, effective as of
the Amendment Date.

 

 

“BORROWER”

 

 

INTRADO, INC.

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

INTRADO COMMUNICATIONS INC.

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

INTRADO COMMUNICATIONS OF
VIRGINIA, INC.

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

10

--------------------------------------------------------------------------------


 

 

“LENDER”

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SECOND TERM NOTE

 

 

$10,000,000

 

May 15, 2003

 

For value received, the receipt and sufficiency of which are hereby
acknowledged, the undersigned, jointly and severally (“Borrower”), hereby
promises to pay to the order of GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation, as successor by merger to General Electric Capital Corporation, a
New York corporation (“Lender”), Ten Million Dollars ($10,000,000), together
with interest on the unpaid balance of such amount from the date of the funding
of the Second Term Loan.  This Note is the Second Term Note issued under the
Loan and Security Agreement between Borrower and Lender, dated as of July 31,
2001 (said agreement, as the same may have been and may be further amended,
restated or supplemented from time to time, being herein called the “Agreement”)
to which a reference is made for a statement of all of the terms and conditions
of the Loan evidenced hereby.  Capitalized terms not defined in this Note shall
have the respective meanings assigned to them in the Agreement.  This Note is
secured by the Agreement, the other Loan Documents and the Collateral, and is
entitled to the benefit of the rights and security provided thereby.

 

Interest on the outstanding principal balance under this Note is payable at the
Second Term Loan Rate, or, under the circumstances contemplated by the
Agreement, at the Default Rate, in immediately available United States Dollars
at the times and in the manner specified in the Agreement.  The outstanding
principal under this Note shall be payable at the times and in the manner
provided in the Agreement. Payments received by Lender shall be applied against
principal and interest as provided for in the Agreement.

 

To the fullest extent permitted by applicable law, Borrower waives: 
(a) presentment, demand and protest, and notice of presentment, dishonor, intent
to accelerate, acceleration, protest, default, nonpayment, maturity, release,
compromise, settlement, extension or renewal of any or all of the Obligations,
the Loan Documents or this Note; (b) all rights to notice and a hearing prior to
Lender’s taking possession or control of, or to Lender’s replevin, attachment or
levy upon, the Collateral or any bond or security that might be required by any
court prior to allowing Lender to exercise any of its remedies; and (c) the
benefit of all valuation, appraisal and exemption laws.

 

Borrower acknowledges that this Note is executed as part of a commercial
transaction and that the proceeds of this Note will  be used solely for the
purposes specified in the Agreement and not for any personal purpose.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Agreement, all amounts then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable, all as provided therein.

 

Borrower agrees to pay to Lender all Fees and expenses described in the
Agreement.

 

--------------------------------------------------------------------------------


 

BORROWER ACKNOWLEDGES THAT BORROWER HAS WAIVED THE RIGHT TO TRIAL BY JURY IN ANY
ACTION OR PROCEEDING ON THIS NOTE. THIS NOTE IS GOVERNED BY THE LAW OF THE STATE
OF NEW YORK.

 

 

INTRADO INC.

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

INTRADO COMMUNICATIONS INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

INTRADO COMMUNICATIONS OF
VIRGINIA INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

SECOND AMENDED SCHEDULE G
(“SCHEDULE G”, BELOW)

 

FINANCIAL COVENANTS

 

 

As used in this Agreement (including this Schedule G), the following terms shall
have the following meanings:

 

“Adjusted EBITDA” shall mean, for any period, EBITDA less capitalized software
development costs for such period, each determined for Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP.

 

“Adjusted Tangible Net Worth” shall mean, at any date, Tangible Net Worth, plus
deferred revenues at such date, all as determined for Borrower and its
Subsidiaries on a consolidated basis, in accordance with GAAP.

 

“Adjusted Current Liabilities” shall mean the sum of (i) total current
liabilities of Borrower and its Subsidiaries on a consolidated basis, determined
in accordance with GAAP (excluding, however, therefrom any “non-current” part of
the liabilities associated with inventory purchased from Lucent Public Safety
System), plus (ii) without duplication, the aggregate amount of all outstanding
Revolving Credit Loans and Letter of Credit Obligations; excluding, however, any
current liabilities associated with (i) standby letters of credit, and (ii)
deferred revenue.

 

“EBITDA” shall mean, for any period, the Net Income (Loss) of Borrower and its
Subsidiaries on a consolidated basis for such period, plus interest expense,
income tax expense, amortization expense, depreciation expense and extraordinary
losses and minus extraordinary gains, in each case, of Borrower and its
Subsidiaries on a consolidated basis for such period determined in accordance
with GAAP to the extent included in the determination of such Net Income (Loss).

 

“Fixed Charge Coverage Ratio” shall mean, for any period of four (4) consecutive
Fiscal Quarters, the ratio of the following for Borrower and its Subsidiaries on
a consolidated basis, determined in accordance with GAAP:  (a) EBITDA for such
period less, without duplication, (i) capitalized software development costs and
(ii) Capital Expenditures for such period which are not financed through the
incurrence of any Indebtedness (excluding the Revolving Credit Loan) or through
the issuance of Stock, to (b) the sum of (i) interest expense paid or accrued in
respect of any Indebtedness during such period, plus (ii) taxes to the extent
accrued or otherwise payable with respect to such period plus (iii) regularly
scheduled payments of principal paid or that were required to be paid on Funded
Debt (excluding the Revolving Credit Loan) during such period.

 

“Funded Debt” shall mean, for Borrower and its Subsidiaries, on a consolidated
basis, all

 

3

--------------------------------------------------------------------------------


 

Indebtedness which by the terms of the agreement governing or instrument
evidencing such Indebtedness matures more than one (1) year from, or is directly
or indirectly renewable or extendible at the option of such Persons under a
revolving credit or similar agreement obligating the lender or lenders to extend
credit over a period of more than one year from, the date of creation thereof,
including current maturities of long-term debt, revolving credit, and short-term
debt extendible beyond one year at the option of such Persons.

 

“Net Income (Loss)” shall mean for any period, the aggregate net income (or
loss) after taxes for such period, determined for Borrower and its Subsidiaries
on a consolidated basis in accordance with GAAP.

 

“Tangible Net Worth” shall mean, at any date, with respect to Borrower and its
Subsidiaries, on a consolidated basis, all as determined in accordance with
GAAP, total shareholders’ equity less the amount of all intangible assets.

 

1.               Fixed Charge Coverage Ratio.  Borrower shall maintain a Fixed
Charge Coverage Ratio of not less than (a) 1.00:1 for the Fiscal Quarter ending
March 31, 2003, (b) 1.10:1 for the Fiscal Quarters ending June 30, 2003, and
September 30, 2003, and (c) 1.20:1.00 for the Fiscal Quarter ending December 31,
2003, and each Fiscal Quarter ending thereafter.

 

2.               Leverage Ratio.  At no time shall total Indebtedness of
Borrower and its Subsidiaries, on a consolidated basis, exceed the greater of
(i) Adjusted Tangible Net Worth, or (ii) two (2) times trailing twelve (12)
months’ Adjusted EBITDA of Borrower and such Subsidiaries.

 

3.               Quick Ratio.  At no time shall the ratio of:  (i) the sum of
all cash, cash equivalents and accounts receivable of Borrower and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP, to
(ii) Adjusted Current Liabilities, be less than 1.0:1.

 

AGREED:

 

INTRADO, INC., as Borrower’s Agent

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

4

--------------------------------------------------------------------------------